A. J. WALKER, C. J.
A petition was addressed to the judge of the city court of Selma, asking that he would interpose to prevent the removal of the seat of justice of Dallas county, and its records, from Cahaba to Selma. This petition was refused by the judge to whom it was addressed; *122and now a petition is addressed to this court, for the relief declined by the judge of the city court of Selma.
We waive the question of the jurisdiction of this court, in the attitude in which the subject is presented, without intending to admit it, and overrule the application on its merits. The petition is based upon the ground of the alleged tinconstitutionality of the law authorizing the permanent location of the court-house of the county; and the unconstitutionality of the law is assailed for the two reasons, that it was passed without any consultation with the people of the county, and in the absence of an opportunity on the part of. the people to petition the legislature; and that, in the preliminary election for the seat of justice, only two places, Cahaba and Selma, were by the law permitted to be in nomination.
The validity of a statute can never depend upon the antecedent consultation of the people by the legislature, nor upon the affording to them an opportunity to express their sentiments through petitions. The removal of the court-house of a county, and its permanent location, is indisputably a permissible exercise of legislative authority. This authority it may exercise without consulting the people of the county, through the ballot, or otherwise; and if it chooses to select two places, and leave the choice between them to popular vote, it is the manifestation of a deference to public opinion, which is not demanded by the constitution.
If the question of the power of the legislature, to make the removal of the court-house to Selma dependent upon the condition of its approval by a popular vote, were res integra, there would be room for much argument; but that question is settled, and is not now open for debate.—Stein v. Mayor &c. of Mobile, 24 Ala. 591-619.
There are many laws for the establishment of the seats of justice of the different counties, in which the act, instead of fixing the location, has prescribed a mode for its accomplishment by commissioners, or by popular vote, or by the selection of two or more places, and a popular election between them; and such laws have never been deemed unconstitutional. The acquiescence in the validity of such *123laws, by the people, the bar, and the bench of the State, running back to the organization of the State government, would be entitled to great consideration, and settle the question if it were doubtful.
Petition overruled.
Mr. Justice Byrd not sitting in the case.
Note by Befortek. — On a subsequent day of the term, in response to an application for a rehearing by the appellant’s counsel, the following opinion was delivered :